Citation Nr: 0820059	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-10 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a disability 
claimed as sensitivity to light. 

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for bilateral knee 
disabilities.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).

In the December 2004 rating the RO denied service connection 
for residuals of rib fractures and residuals of a 
splenectomy.  The veteran noted disagreement and a statement 
of the case (SOC) was issued in March 2006 that listed these 
issues.  In his Substantive Appeal to the Board of Veteran's 
Appeals (VA-9), the veteran did not include the issue of 
service connection for residuals of a splenectomy.  
Therefore, the Board will not review that issue. 

A hearing was held before the undersigned Veterans Law Judge 
at the RO in January 2008.  At this hearing the veteran 
withdrew the issue of service connection for residuals of rib 
fracture.

The issue of service connection for bilateral knee 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of migraine 
headaches or a chronic eye disorder claimed as light 
sensitivity.  

2.  A hiatal hernia was not shown in service, and reportedly, 
was first noted many years after service.


CONCLUSIONS OF LAW

1.  A chronic eye disability claimed as sensitivity to light 
was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Migraine headaches were not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  Hiatal hernia not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Notice as to what evidence is 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of July 2004 and 
March 2006 provided pertinent notice and development 
information.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of current diagnoses of a visual defect or 
migraine headaches and lack of medical treatment for a hiatal 
hernia, a visual defect, or migraine headaches in service or 
within a reasonable time subsequent to the veteran's military 
service, the Board finds that any medical opinion would be 
based on pure speculation.  See 38 C.F.R. § 3.102 (service 
connection may not be predicated on a resort to speculation 
or remote possibility).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The record shows that the veteran is receiving Social 
Security Administration (SSA) benefits.  The Board will not 
remand for these records as the veteran has reported that 
these benefits are based on a disability (alcohol related 
neuropathy of the lower extremities) unrelated to his current 
claims.  Moreover, they would show a level of disability and 
are not probative as to the onset of these disorders.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  There is 
no indication that there is additional development or notice 
as to these issues to be offered or obtained.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, as well as, post service VA and private medical 
records. 

Entitlement to service connection for hiatal hernia, migraine 
headaches and a disability claimed as sensitivity to light 

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).   

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Initially, the Board notes that the current record does not 
support a conclusion that the veteran has current diagnoses 
of migraine headaches or a disability characterized by 
sensitivity to light.  There are no references to claimed 
disabilities in the service medical records or in VA 
outpatient and examination reports that date between 2000 and 
2004.  Therefore, without proof of current disability, 
service connection cannot be granted.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
Furthermore, the medical evidence of record does not include 
any medical statements or opinions that relate the claimed 
disabilities to military service.  

In regard to hiatal hernia, there are VA reports that note a 
history of hiatal hernia repair in 1976 or 1977.  However, 
there is no evidence of current hiatal hernia or residuals of 
a repair.  

Even assuming that the veteran has the residuals of a hiatal 
hernia, service medical records do not contain any evidence 
of complaints, findings, treatment or diagnosis of a hiatal 
hernia.  

The veteran indicated in his testimony that he broke his ribs 
inservice which resulted in a hiatal hernia.  In statements 
received in September 2004, the veteran's mother indicated 
that he informed her of the accident during service.  
However, as noted, this is not supported by the official 
record.  Furthermore, the veteran has provided inconsistent 
statements regarding the onset of a hiatal hernia.  The 2000 
VA outpatient records show that the veteran did not report 
inservice onset and only reported a history of hiatal repair 
in either 1976 or 1977.  In light of his inconsistent 
statements, the Board finds little probative value in the 
veteran's statements regarding the onset of hiatal hernia 
during service.

Furthermore, taking into consideration the veteran's reports 
regarding the 1976 hiatal hernia repair, this is 
approximately 11 years after service discharge.  Such a 
pronounced lapse of time between the alleged onset of a 
disability and its initial manifestations is a factor for 
consideration in deciding a service connection claim.  

More importantly, the medical evidence of record does not 
include any medical statements or opinions that relate a 
hiatal hernia to military service.  To attribute the 
veteran's claimed hiatal hernia to military service without 
objective medical evidence would require excessive 
speculation.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for hiatal hernia, migraine headaches, and 
a disability claimed as sensitivity to light.


ORDER

Service connection for migraine headaches is denied.

Service connection for a disability claimed as sensitivity to 
light is denied.

Service connection for hiatal hernia is denied.


REMAND

The veteran claims that he has bilateral knee disabilities 
that resulted from an inservice injury.  Service medical 
records relate that he received treatment for a knee injury 
(it is not clear as to which knee) during service in 1964.  
VA records show that in June 2000 the veteran reported that 
he injured his left knee eight weeks previously. He 
complained of continuing left knee pain.  Radiological study 
revealed degenerative changes involving the left knee.  In 
March 2004, he underwent left knee arthroscopy.  Post 
surgical physical therapy notes show that the veteran 
continued his complaints of left knee, as well as, right knee 
pain.  As such a medical examination and opinion are needed.  

The RO/AMC should request that the veteran provide any 
current treatment records that pertain to his knees.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of all 
knee pathology to be gathered for review 
prior to entry of the opinion below.  
Appellant's assistance in obtaining these 
records should be solicited as needed.  

2.  The veteran should be afforded a VA 
examination by a physician to determine 
whether the veteran has a current knee 
disability and, if so, the etiology of any 
right or left knee disability.  The 
veteran's complete claims folder must be 
made available to the examiner.  The 
examiner should provide opinion as to 
whether a knee disability is at least as 
likely as not (that is, a probability of 
50 percent or better) related to military 
service?  The examiner should comment on 
the significance of his in-service 
treatment and whether the described injury 
is consistent with any current knee 
disability.  If a knee shows no disorder 
or disability on examination, that should 
also be noted.  A complete rational for 
any opinion expressed should be included 
in the report.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


